29 N.Y.2d 548 (1971)
In the Matter of the Arbitration between Arlene Matofsky, Respondent, and Lisa Wigs and Wiglets, Inc., Appellant
Court of Appeals of the State of New York.
Submitted May 24, 1971.
Decided June 10, 1971.
Jack H. Dorfman for appellant.
Melvyn Altman for respondent.
Order granting motion for leave to appeal [27 N Y 2d 483] vacated.
Appeal dismissed, without costs, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution (Matter of Industrial Union of Mar. & Shipbuilding Workers of Amer., Local 39, C.I.O. [Todd Shipyards Corp.], 300 N.Y. 549).